 1                                                                          JS-6

 2

 3
                          UNITED STATES DISTRICT COURT
 4
                        CENTRAL DISTRICT OF CALIFORNIA
 5
                                                   Case No. 8:19-CV-00311 (VEB)
 6
     MICHAEL A. SKLAVER,
 7
                            Plaintiff,             JUDGMENT
 8
     vs.
 9
     ANDREW M. SAUL, Acting
10   Commissioner of Social Security,

11                          Defendant.

12
           For the reasons set forth in the accompanying Decision and Order, it is hereby
13
     DECREED THAT (1) Plaintiff’s request for an order remanding this case for further
14
     proceedings is GRANTED and the Commissioner’s decision is REVERSED; (2) the
15
     Commissioner’s request for an order affirming the Commissioner’s final decision and
16
     dismissing the action is DENIED; (3) judgment is entered in Plaintiff’s favor and this
17
     matter is REMANDED for further proceedings consistent with the Decision and
18

19

20                                             1

                      JUDGMENT – SKLAVER v SAUL 8:19-CV-00311-VEB
 1   Order; and (4) this case is CLOSED without prejudice to a timely application for

 2   attorneys’ fees and costs.

 3         DATED this 16th day of March 2020,

 4                                    /s/Victor E. Bianchini
                                      VICTOR E. BIANCHINI
 5                                UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20                                           2

                      JUDGMENT – SKLAVER v SAUL 8:19-CV-00311-VEB
